DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1, and 19-34 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/EP2018/084738 filed on 13 Dec. 2018, which claims benefit under 35 USC 119(a)-(d) to foreign application No. EP 17206887.6 filed on 13 Dec. 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 Jun. 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 20-21, 23-24, and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kratochwil et al. (J. Nucl. Med.; published 7 Jul. 2016; see attached 892), in view of McDevitt et al. (Appl. Radiat. Isot.; published 2002; see attached 892).

	Kratochwil et al. teach 225Ac-PSMA-617 for PSMA-targeted α-radiation therapy of metastatic castration-resistant prostate cancer (soft tissue)(see title).  Kratochwil et al. teach PSMA-617, a ligand with optimized tumor cell internalization and lowered kidney uptake containing the more universal DOTA chelator, was developed for PSMA-targeted radioligand therapy (see pg. 1941).  Note that PSMA-617 has the structure 
    PNG
    media_image1.png
    414
    216
    media_image1.png
    Greyscale
.  Kratochwil et al. teach that patient A was treated with 100 kBq kg-1 body weight (see pg. 1942).  Kratochwil et al. teach that two patients in a clinically critical situation experienced remarkable benefit from targeted α-therapy with 225Ac-PSMA-617.  The ligand PSMA-617 induces fast cellular internalization, with 54% and 75% of the total cell associated activity internalized after 1 h and 3 h.  Thus, radioligand therapy with 225Ac-PSMA ideally matches the theoretic considerations for targeted α-therapy of mCRPC.  Kratochwil et al. teach that early results indicate that 225Ac-targeted α-therapy has high potential for epidemiologically important tumor entity prostate cancer, which presumably will further accelerate the routine availability of 225Ac for systematic clinical trials (see pg. 1944).  Kratochwil et al. teach that an aliquot of ascorbic acid was added to the reaction mixture together with an aliquot of DTPA.  The final pH of the formulation was 7.4 (radiopharmaceutical composition comprising a diluent)(see pg. 1942).  

    PNG
    media_image2.png
    190
    629
    media_image2.png
    Greyscale
 or a 225Ac complex thereof or a method of radiotherapy comprising administering the 225Ac-complex to a subject for the treatment of prostate cancer.
	McDevitt et al. teach design and synthesis of 225Ac radioimmunopharmaceuticals (see title).  McDevitt et al. teach 2B-DOTA-NCS 
    PNG
    media_image3.png
    303
    430
    media_image3.png
    Greyscale
 (see Fig. 1).  McDevitt et al. teach monoclonal antibodies mJ591 (anti-PSMA) and huJ591 (anti-PSMA) (see pg. 842).  McDevitt et al. teach that the DOTA chelant was able to bind 100% of the 225Ac and the DOTMP chelant was able to bind 78% of the 225Ac under similar conditions.  A qualitative examination of the rate of reaction of DOTA with 225Ac showed little or no complexation at time 0 and almost complete complexation after 30 min.  It was clear that DOTA was a more stable chelating agent  (see pg. 844).  McDevitt et al. teach that this methodology may be applied to other targeting agents such as antibody fragments, peptides, and other small molecules (see pg. 846).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound and complex of Kratochwil et al. (PSMA-617 and 225Ac-PSMA-617) by substituting DOTA with DOTA-NCS as taught by McDevitt et al. because it would have been expected to advantageously enable 225Ac-labeling in high yield resulting in a  225Ac-PSMA-617 with high stability.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Kratochwil et al. (method of treating 225Ac-PSMA made obvious by Kratochwil et al. and McDevitt et al. because it would advantageously enable treating the cancer in the patients using a complex obtained in high radiochemical yield and exhibits high in vivo stability.

Claims 1, 19, 21-24, and 28-32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kratochwil et al. (J. Nucl. Med.; published 7 Jul. 2016; see attached 892), in view of Chappell et al. (Nucl. Med. Biol.; published 2000; see attached 892).

	Kratochwil et al. teach as discussed above.
	Kratochwil et al. do not disclose 
    PNG
    media_image4.png
    190
    616
    media_image4.png
    Greyscale
 or its 212Pb complex.
	Chappell et al. teach the synthesis, characterization and evaluation of novel bifunctional chelating agent for the lead isotopes 203Pb and 212Pb (see title).  Chappell et al. teach that 212Pb is a source of highly cytotoxic α-particles via its decay to its 212Bi daughter and has been proposed for RIT as an in vivo generator system (see pg. 93).  Chappell et al. teach that ligands based on the cyclen foundation of four carbamoyl methyl pendent arms (TCMC) 
    PNG
    media_image5.png
    201
    417
    media_image5.png
    Greyscale
 rather than carboxylates has been found to form metal complexes that are exceptionally inert to metal ion release, including Pb(II).  This may provide a potential range of therapeutic application for this isotope; that is rapid targeting coupled to rapid internalization would insure α-emission occurring within the cell, thus effecting cell death (see 2+ ion release at low pH, the bifunctional TCMC ligand was found to have many other advantages over the bifunctional DOTA ligand.  These include a shorter and facile synthetic route (see pg. 99).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound and method of Kratochwil et al. by substituting DOTA with TCMC-NCS and then optionally obtaining a 212Pb complex with that compound as taught by Chappell et al. because it would advantageously enable radiotherapy treatment of using a stable α-emitting 212Pb complex where the complex rapidly internalizes within the cell thereby insuring α-emissions occurring within the cell.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Kratochwil et al. (method of treating prostate cancer) by further administering 212Pb-PSMA made obvious by Kratochwil et al. and Chappell et al. because it would advantageously enable treating the cancer in the patients using a complex obtained in high radiochemical yield and exhibits high in vivo stability.

Claims 1, 19, and 21-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kratochwil et al. (J. Nucl. Med.; published 7 Jul. 2016; see attached 892), in view of Chappell et al. (Nucl. Med. Biol.; published 2000; see attached 892), in further view of Westrøm et al. (Nucl. Med. Biol.; published Aug. 2017; see attached 892).

	Kratochwil et al. teach as discussed above.
	Kratochwil et al. do not further teach a composition further comprising 224Ra optionally wherein the amount of 224Ra and 212Pb is in radioactive equilibrium and optionally wherein the activity ratio between 212Pb and 224Ra is between 0.5 and 2.  
	Chappell et al. teach as discussed above.
212Pb-labeled monoclonal antibody using a novel 224Ra-based generator solution (see title).  Westrøm et al. teach that radium-224, the generator radionuclide of 212Pb, was extracted from its parent nuclide, 228Th.  Lead-212-labeling of the TCMC-chelator conjugated monoclonal antibody was carried out in a solution containing 224Ra in equilibrium with progeny (see abstract).  Westrøm et al. teach evaluating an in site procedure of 212Pb-labeling of TCMC-conjugated antibody in solution of 224Ra in equilibrium with daughter nuclides, which functions as a liquid 212Pb generator, and subsequent removal of 224Ra as an alternative strategy for preparing 212Pb-based conjugates (see pg. 2).  Westrøm et al. teach that a solution of 224Ra in equilibrium with progeny in 0.1 M HCl was used for radiolabeling.  This solution consisting of 212Pb-labeled trastuzumab and free 224Ra and daughters is referred to as the reaction mixture (see pg. 3).  The ratio of 212Pb-TCMC-trastuzumab to 224Ra improved from 1:1 to only about 3:1 (see pg. 5).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Kratochwil et al. by further labeling the TCMC conjugate made obvious by Chappell et al. with 212Pb in the presence of 224Ra wherein the amount of 224Ra and 212Pb is in radioactive equilibrium as taught by Westrøm et al. because it would advantageously enable a simpler and less-time consuming 212Pb-labeling method for the end user compared with other methods.

Claims 1, 19, and 21-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kratochwil et al. (J. Nucl. Med.; published 7 Jul. 2016; see attached 892), in view of Chappell et al. (Nucl. Med. Biol.; published 2000; see attached 892), in further view of Larsen et al. (WO 2016/135200 A1; published 1 Sep. 2016; see attached 892).

	Kratochwil et al. teach as discussed above.
224Ra optionally wherein the amount of 224Ra and 212Pb is in radioactive equilibrium and optionally wherein the activity ratio between 212Pb and 224Ra is between 0.5 and 2.  Kratochwil et al. do not teach a kit comprising a first vial comprising a radiopharmaceutical solution optionally comprising 224Ra, 212Pb, and/or 227Th and second vial comprising a neutralizing solution to adjust pH and/or isotonicity of the radiopharmaceutical solution.
	Chappell et al. teach as discussed above.
	Larsen et al. teach radiopharmaceutical solutions with advantageous properties (see title).  Larsen et al. teach a kit comprising a first vial comprising a radiopharmaceutical solution of the present invention, and a second vial comprising a neutralizing solution to adjust pH and/or isotonicity of the radiopharmaceutical solution prior to administration to a patient (see pg. 19).  The first vial may comprise a 224Ra solution and a second vial may comprise TCMC (see pg. 20).  The amount of 224Ra and 212Pb is in radioactive equilibrium in the first vial.  The activity ratio (MBq) between the 212Pb to 224Ra in the first vial is between 0.5 and 2.  The first vial has a radioactivity in the range 100 kBq (see pg. 20).  Larsen et al. teach a method comprising (a) providing a fist composition wherein the amount of 224Ra and 212Pb is in radioactive equilibrium; (b) providing a second composition comprising a complexing agent such as TCMC wherein the complexing agent is capable of complexing a daughter of 224Ra, such as 212Pb, and wherein the complexing agent does not complex 224Ra; and mixing the first composition and second composition (see pgs. 24-25).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of Kratochwil et al. by further forming a kit comprising a first vial comprising a radiopharmaceutical composition or a solution comprising 224Ra, 212Pb and/or 227Th and a second vial comprising a neutralizing solution or comprising a compound according to claim 1 as taught by Chappell et al. and Larsen et al. because it would advantageously enable facile assembly and/or facilitate distribution.
224Ra wherein the amount of 224Ra and 212Pb is in radioactive equilibrium and wherein the activity ratio (MBq) between 212Pb to 224Ra is between 0.5 and 2 as taught by Larsen et al. because it would have been expected to advantageously enable selective 212Pb complexation thereby resulting simple 212Pb-labeling method.

Conclusion
Benešová et al. (J. Nucl. Med.; published 2015; see attached 892) is being made of record; however, it is not being used in any of the above rejections because it is cumulative.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/SEAN R. DONOHUE/
Examiner, Art Unit 1618


	/JOHANN R RICHTER/            Supervisory Patent Examiner, Art Unit 1617